Name: Commission Implementing Regulation (EU) NoÃ 120/2013 of 11Ã February 2013 entering a name in the register of protected designations of origin and protected geographical indications (Ã ¸ Ã ¹ Ã ¸ ²Ã ¸ §Ã ¸ «Ã ¸ ­Ã ¸ ¡Ã ¸ ¡Ã ¸ °Ã ¸ ¥Ã ¸ ´Ã ¸ Ã ¸ ¸Ã ¹ Ã ¸ Ã ¸ Ã ¸ ¸Ã ¸ ¥Ã ¸ ²Ã ¸ £Ã ¹ Ã ¸ ­Ã ¸ Ã ¹ Ã ¸ «Ã ¹  (Khao Hom Mali Thung Kula Rong-Hai) (PGI))
 Type: Implementing Regulation
 Subject Matter: Asia and Oceania;  agricultural structures and production;  marketing;  plant product;  consumption
 Date Published: nan

 12.2.2013 EN Official Journal of the European Union L 41/3 COMMISSION IMPLEMENTING REGULATION (EU) No 120/2013 of 11 February 2013 entering a name in the register of protected designations of origin and protected geographical indications ( (Khao Hom Mali Thung Kula Rong-Hai) (PGI)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 52(3)(b) thereof, Whereas: (1) Pursuant to Article 6(2) of Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (2), an application from Thailand received on 20 November 2008 to register the name (Khao Hom Mali Thung Kula Rong-Hai) as a protected geographical indication was published in the Official Journal of the European Union (3). (2) Belgium, France, Italy, the Netherlands and the United Kingdom lodged objections to such registration under Article 7(1) of Regulation (EC) No 510/2006. The objections were deemed admissible under points (a), (b), (c) and (d) the first subparagraph of Article 7(3) thereof. (3) By letter dated 14 March 2011, the Commission asked the Parties concerned to seek agreement among themselves in accordance with their internal procedures. (4) An agreement was reached between Thailand and France. Given that no agreement was reached within the designated timeframe of six months between Thailand and the Netherlands, and that only a partial agreement was reached within such timeframe between Thailand and Belgium, Italy and the United Kingdom, the Commission should adopt a decision. (5) With regard to the definition of the geographical area for production, processing and packaging, France pointed out an inconsistency between the Single Document and the national legislation of Thailand that allowed processing and packaging outside the geographical area of production. Thailand recognised the inconsistency and amended its national registration as well as the Single Document to clarify that there is only one single geographical area of production, processing and packaging. (6) With regard to the scope of protection of the name (Khao Hom Mali Thung Kula Rong-Hai), Belgium, France, Italy, the United Kingdom and Thailand reached an agreement that the protection should be limited to the name as a whole. Thailand confirmed that no protection for the term Khao Hom Mali, in itself, was sought under Regulation (EC) No 510/2006. The Netherlands and Thailand did not reach an agreement. The Netherlands requested a clear indication that it is possible to use the non-geographical parts of the name, whilst Thailand made clear its anxiety on the impact of such a formulation on a trade mark registered in the European Union. (7) The protection should indeed be given to the whole name (Khao Hom Mali Thung Kula Rong-Hai). Individual non-geographical components of that term may be used, even jointly and also in translation, throughout the European Union, provided the principles and rules applicable in the European Unions legal order are respected, including the legislation on trade marks. (8) With regard to the packaging requirement to take place in the area of production, Belgium, France, Italy, the Netherlands and the United Kingdom objected as being not adequately justified or unnecessarily restricting. France and Thailand found an agreement after amendment of the Single Document by Thailand in order to explain better the reasons why packaging has to take place in the geographical area. No agreement on this issue was reached between Thailand and Belgium, Italy, the Netherlands and the United Kingdom. Thailand has then amended the Single Document and specification and included a justification more specific to the product. (9) In the light of the above, the name (Khao Hom Mali Thung Kula Rong-Hai) should be entered in the Register of protected designations of origin and protected geographical indications and the Single Document should be updated accordingly and published. (10) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Protected Geographical Indications and Protected Designations of Origin, HAS ADOPTED THIS REGULATION: Article 1 The designation contained in Annex I to this Regulation shall be entered in the register. Article 2 The updated Single Document is contained in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 February 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 343, 14.12.2012, p. 1. (2) OJ L 93, 31.3.2006, p. 12. (3) OJ C 169, 29.6.2010, p. 7. ANNEX I Agricultural products intended for human consumption in Annex I to the Treaty: Class 1.6. Fruit, vegetables and cereals, fresh or processed THAILAND (Khao Hom Mali Thung Kula Rong-Hai) (PGI) ANNEX II SINGLE DOCUMENT REGULATION (EC) No 510/2006 (1) (KHAO HOM MALI THUNG KULA RONG-HAI) EC No: TH-PGI-0005-0729-20.11.2008 PGI ( X ) PDO ( ) 1. Name (Khao Hom Mali Thung Kula Rong-Hai) 2. Member State or Third Country Kingdom of Thailand 3. Description of the agricultural product or foodstuff 3.1. Type of product Class 1.6. Fruit, vegetables and cereals, fresh or processed 3.2. Description of product to which the name in (1) applies Khao Hom Mali Thung Kula Rong-Hai is the rice produced in the Thung Kula Rong-Hai area, extending across five provinces of north-east Thailand. It is grown from Khao Dawk Mali (KDML 105) and RD 15 varieties and is a light-sensitive paddy rice. It can be brown or white (milled rice). Physical characteristics Rice hull: straw yellow colour. Long, slim, transparent and shiny. Silky smooth. Good smell like pandanus leaf. Physical characteristics Brown rice White rice Length (mm) > 7,0 > 7,0 Shape (Length/Width) > 3,2 > 3,2 Colour Yellowish brown White Chemical characteristics Moisture content Not more than 14 % Contaminants Not more than 0,2 % Yellow grains Not more than 0,2 % Mixture of other rice varieties Not more than 8 % Amylose (%) 14-16 % Alkaline test 6-7 Chemical characteristics (mean value ( ± 5 %)) Brown rice White rice Protein (%) 7,6 5,4 Vitamin B1 (mg/100g) 0,34 0,18 Vitamin B2 (mg/100g) 0,27 0,07 Vitamin B3 (mg/100g) 5,0 1,2 Iron (ppm) 28 16 Other characteristics 1. Cooking characteristics (mean values) Cooking time 15-20 min. Rice:water ratio for cooking 1:1 or 1:1,25 2. Aroma and flavour The cooked rice smells liked pandanus leaf and tastes velvety, spongy and slightly sweet. It has a slight hint of the added condiments when cooked with other ingredients. Newly harvested KDML 105 and RD 15 rice grains have a creamy smooth texture when boiled. 3.3. Raw materials (for processed products only) The rice seeds used to produce Khao Hom Mali Thung Kula Rong-Hai have to be grown in Thung Kula Rong-Hai. The seeds must be Khao Dawk Mali 105 (KDML 105) and Kor Khor or RD 15 breeds obtained from the Rice Department or rice-grain producers, i.e. farmers organisations or private organisations certified by the Rice Department based on the standards for rice grain production. 3.4. Feed (for products of animal origin only)  3.5. Specific steps in production that must take place in the identified geographical area The whole of the production cycle must take place in the defined geographical area to ensure that it is conducted entirely under the geomorphological conditions specific to that area. Needless to say, given the growing conditions the entire biological cycle up to harvesting is carried out in the same place, i.e. where the rice was originally sown. Harvesting is governed by special rules which cover the dates, phonological stages and grain moisture to guarantee the hygiene and safety of the product and complete traceability of the rice to the region of origin and even, in many cases, to the original farmer. The processing shall take place in Roi Et, Surin, Sisaket, Mahasarakham, and Yasothon Provinces, which are the five provinces of the Thung Kula Rong-Hai area. 3.6. Specific rules concerning slicing, grating, packaging, etc. The packaging shall take place in Roi Et, Surin, Sisaket, Mahasarakham, and Yasothon Provinces, which are the five provinces of the Thung Kula Rong-Hai area. This is to give consumers an effective guarantee of the origin, the quality of the rice and in order to ensure the retention of 2-acetyl-1-pyrroline (0,1-0,2 micrograms at the growing field), unique to Khao Hom Mali grown within the identified geographical area. The repackaging is not allowed in order to minimise possible dilution in concentration, which would undermine its distinctive aroma and to prevent any possible contamination or alteration of the product. 3.7. Specific rules concerning labelling Packages must be labelled with the weight, the date of packing, the name of the mill or the name of the cooperative. Each package must bear the words and/or Khao Hom Mali Thung Kula Rong-Hai. The Thai GI logo plus the EU logo (after European registration) are also mandatory. 4. Concise definition of the geographical area The geographical area where all the operations take place (sowing, cultivation, harvesting, milling, packaging and labelling) is Roi-et, Mahasarakam, Surin, Yasothon and Srisaket. Due to the specific weather and soil conditions required the cultivation area lies in:  Roi Et province consisting of 986 807 rai (6,25 rai = 1 hectare) of land in tambons within the Thung Kula Rong-Hai Plain in Kaset Wisai, Suwannabhumi, Pratumrat and Phonsai districts and Nong Hee subdistrict.  Surin province consisting of 575 993 rai of land in tambons within the Thung Kula Rong-Hai Plain in Ta Tum and Chumpol Buri districts.  Sisaket province consisting of 287 000 rai of land in tambons within the Thung Kula Rong-Hai Plain in Rasi Salai district and Silalat subdistrict.  Maharasakham province consisting of 193 890 rai of land in tambons within the Thung Kula Rong-Hai Plain in Phayakaphum Pisai district.  Yasothon province consisting of 64 000 rai of land in tambons within the Thung Kula Rong-Hai Plain in Maha Chanachai and Kor Wang districts. 5. Link with the geographical area 5.1. Specificity of the geographical area The Thung Kula Rong-Hai Plain is a large plain in north-east Thailand, extending across five provinces, namely Roi Et, Mahasarakam, Surin, Yasothon and Srisaket. It covers a total of 2 107 690 rai and was formerly named Thung Mah Long or Thung Pu Pa Lan. Natural and human factors play an integral role in production and, in particular, cultivation of Khao Hom Mali Thung Kula Rong-Hai rice. Human knowledge also plays a key role in production of this rice, from selecting quality seeds to following suitable cultivation methods, constructing bunds and segmenting the paddy field into sections to retain sufficient water for the rice to grow. Water is drained from the fields about 10 days before harvest, when the mature rice is cut and dried for 2 or 3 days to reduce moisture. These are the natural factors and local knowledge which determine the quality of Khao Hom Mali Thung Kula Rong-Hai. 5.2. Specificity of the product Khao Hom Mali Thung Kula Rong-Hai refers to paddy, brown and milled rice processed from the light-sensitive rice varieties Khao Dawk Mali 105 and Kor Khor or RD 15, grown in the rainy season in Thailand in the Thung Kula Rong-Hai area and exuding a natural aroma. The only rice eligible is the abovementioned variety from the defined geographical area, since only these conditions produce rice with low amylose content (14-16 %) and with an amylopectin content of 86-84 %. This allows the rice to absorb a low proportion of the water in which it is cooked and release flavours. These outstanding characteristics are possible only under the unique geomorphological conditions in the north-eastern part of Thailand (nature of the soil, quality of the water used, number of hours of sunshine, narrow range of temperatures, cool dry weather in the harvesting season, etc.). 5.3. Causal link between the geographical area and the quality or characteristics of the product (for PDO) or a specific quality, the reputation or other characteristic of the product (for PGI) Thung Kula Rong-Hai is derived from the legendary Kula merchants. According to the legend, because of the dry weather in the dry season, a group of native people called Kula who were merchants journeyed across this large plain to sell their wares. They travelled until they were exhausted, but were still unable to reach the other side. They then felt like crying (Rong-Hai in Thai), hence the name Thung Kula Rong-Hai (plain of the crying Kula). Cultivation of Hom Mali rice in Thung Kula Rong-Hai began after the government improved the Hom Mali rice variety and certified it in 1959 naming it Khao Dawk Mali 105. Cultivation became more widespread in 1979 when the rice seeds exchange project called for planting glutinous rice in the Thung Kula Rong-Hai area. Farmers were advised to change the new rice seeds every three years to maintain seed purity. Because the paddy depended on rain water, cultivation could be carried out only once a year. Harvesting takes place in the cold season when the weather is cold and dry (after the end of the rainy season). According to local knowledge, a flooded paddy field needs to be drained about 10 to 15 days before harvesting to obtain rice of good physical quality, with long, slim, clear and sturdy grains. The cooked rice should be soft and fragrant. This practice, coupled with good agricultural practice (GAP), gives Khao Hom Mali Thung Kula Rong-Hai its unique quality, distinctive from Hom Mali rice grown in other areas and recognised by traders and consumers both in the producing country itself and internationally. The slightly saline soil in northern Thailand, the coolness and dryness of the area, the specific rice varieties (KDML 105 and RD 15) used, the climate and the soil nutrients cause the paddy to become stressed and to produce the aromatic substance 2-acetyl-1-pyrroline (2AP), the same substance which produces the fragrance in pandanus leaves. This is the miracle gift from the nature on Khao Hom Mali Thung Kula Rong Hai. Reference to publication of the specification (Article 5(7) of Regulation (EC) No 510/2006). (1) Replaced by Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (OJ L 343, 14.12.2012, p. 1).